Citation Nr: 0200777	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  99-22 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Gregory A. Meeks, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971 and from February 1973 to May 1975.  The veteran died in 
August 1998, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which denied the benefit 
sought on appeal.


REMAND

The appellant contends that the veteran died from a heart 
disorder that was clinically demonstrated in service.  The 
December 1998 rating decision denied the claim as not well-
grounded on the basis that there was no medical evidence of 
an etiological nexus between the cause of the veteran's death 
and his active military service.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant contends that the cause of the veteran's death 
is related to a heart disorder, an AV block, which developed 
during service.

The veteran died in August 1998.  The certificate of death 
shows that the immediate cause of his death was certified as 
arteriosclerotic cardiovascular disease.  The certificate of 
death shows that obesity was noted to be a condition leading 
to the immediate cause of the veteran's death.  The 
certificate of death noted that an autopsy was performed.  
The identified place of death was Earl K. Long Medical Center 
in Baton Rouge, Louisiana.

There is no indication in the record that any VA physician 
has been requested to provide an opinion as to whether there 
is a nexus between the cause of the veteran's death, and any 
disability related to service.  The Board notes here that 
service medical records do document that the veteran had 
heart-related complaints during service in January 1971, and 
was found to have an AV (atrioventricular) block at that time 
with occasional premature ventricular contractions.  Because 
of the change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with both the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  In particular, the RO must provide 
the appellant an opportunity to provide pertinent medical 
evidence in support of this claim.  Thereafter, the RO should  
arrange for the updated claims file to be reviewed by a VA 
physician for the purpose of obtaining an opinion as to any 
relationship between the cause of the veteran's death and any 
service-connected disability. 

At a September 2001 hearing before the undersigned Board 
Member, the appellant testified that an autopsy had been 
performed by Hypolite T. Landry, Jr., M.D.  The appellant 
testified that Dr. Landry indicated that the cause of death 
was related to the veteran's AV block that was found during 
service.  The appellant also testified that at the time of 
the veteran's death, the veteran was taken to Earl K. Long 
Medical Center where he was pronounced dead.  Review of the 
August 1998 certificate of death indicates that an autopsy 
was performed and that the place of death was the Earl K. 
Long Medical Center.  However, there are no records 
pertaining to any autopsy or other pertinent medical records 
proximate to the veteran's death.  

The appellant also testified that the veteran was evaluated 
in 1994, while in the Reserves, and found to have heart 
problems at that time.  She also testified that the veteran 
received treatment for a heart condition at the New Orleans 
VA Medical Center from about 1995 to 1998.  A review of the 
claims file does not reveal any such records, though there is 
a November 1998 statement from that Center summarizing 
treatment there and at the Baton Rouge Outpatient Clinic, 
between 1994 and 1997.  There may be pertinent clinical 
records leading up to and proximate to the veteran's death 
that are not of record.  The RO should give the appellant an 
opportunity to identify and submit any further medical 
records which she considers pertinent and which are available 
to her.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

VA has a duty to assist the appellant in the development of 
facts pertaining to her claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support her claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  Accordingly, prior to obtaining a 
medical opinion as to nexus, the RO should undertake to 
obtain all relevant medical records to include treatment 
records leading up to the time of the veteran's death in 
1998, particularly any for treatment of a heart condition; 
and the autopsy report and associated terminal hospital 
records.

In addition to the claim which is the subject of the present 
appeal, during the September 2001 hearing, the appellant 
raised the issue of entitlement to dependency and indemnity 
compensation (DIC), under the provisions of 38 U.S.C.A. § 
1151, due to treatment received from VA.  It also appears 
that the appellant may have also intended to raise such a 
claim in a previous correspondence received in October 1998.  
The RO has not adjudicated this claim, which is inextricably 
intertwined with the claim currently on appeal.  Accordingly, 
this matter will be included in the remand of this appeal to 
the RO for further development.
 

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and private, 
who have treated the veteran subsequent 
to active service, and particularly any 
medical treatment rendered to the veteran 
during the period immediately preceding 
his death.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured, to 
include (1) reports of evaluation during 
Reserve duty in 1994; (2) all clinical 
records pertaining to treatment of the 
veteran at any VA medical facility, 
particularly from the VA Medical Center 
in New Orleans, LA and Baton Rouge 
Outpatient Clinic, between 1994 to 1998; 
(3) the terminal hospital report in 
August 1998 at the Earl K. Long Medical 
Center in Baton Rouge, LA; (4) the 
veteran's autopsy report; (5) and any 
opinion or other records from Dr. 
Hypolite T. Landry, Jr., who is presumed 
to have conducted the autopsy.  The RO 
should associate any obtained records 
with the claims folder.  

If after making reasonable efforts, the 
RO is unable to obtain all of the 
relevant records sought, the RO must 
provide the appellant with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  A copy of the notice must be 
associated with the claims file.

2.  Following receipt of the above-
requested records, but in any event, the 
RO should arrange for a board certified 
cardiologist, if available, or other 
appropriate specialist, to review the 
veteran's claims file.  The cardiologist/ 
examiner should be requested to provide 
an opinion, with complete rationale, as 
to the etiology of the veteran's 
arteriosclerotic cardiovascular disease, 
including whether the condition 
manifested during or proximate (within 
one year) to discharge from service, or 
was at least as likely as not otherwise 
linked to service.  The claims folder and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner.

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested clinical report and 
required clinical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

5.  Thereafter, the RO should 
readjudicate the issue on appeal.

6.  If the aforementioned determination 
is unfavorable to the appellant, then, 
after undertaking any appropriate 
evidentiary development, the RO should 
also adjudicate the DIC claim pursuant to 
38 U.S.C.A. § 1151, that the veteran's 
death resulted from treatment performed 
by VA.  If this determination is also 
unfavorable to the appellant, then 
written notification of the RO's reasons 
and bases should be sent to the appellant 
and her representative, together with an 
explanation of her appellate rights.  If 
a timely notice of disagreement is 
received, then the RO should proceed with 
procedural development for possible 
appellate review by the Board on this 
issue.

If any benefit sought remains denied, the appellant and her 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the appellant is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the appellant until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




